Illinois Official Reports

                               Appellate Court



                   People v. Taylor, 2015 IL App (1st) 131290



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           COURTNEY TAYLOR, Defendant-Appellant.



District & No.    First District, Fifth Division
                  Docket No. 1-13-1290



Filed             June 19, 2015



Decision Under    Appeal from the Circuit Court of Cook County, No. 13-MC4-000919;
Review            the Hon. Kristyna C. Ryan, Judge, presiding.



Judgment          Reversed.



Counsel on        Michael J. Pelletier, Alan D. Goldberg, and Philip D. Payne, all of
Appeal            State Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                  Whitney Bond, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE GORDON delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Palmer and Justice Reyes concurred in the judgment
                  and opinion.
                                              OPINION

¶1       Following a bench trial, defendant Courtney Taylor was found guilty of aggravated assault
     based on mere words and then sentenced to six months’ supervision. On appeal, defendant
     contends that the evidence was insufficient to prove her guilty of aggravated assault beyond a
     reasonable doubt. We reverse.

¶2                                          BACKGROUND
¶3       The evidence adduced at trial shows that in the afternoon hours of February 15, 2013,
     defendant was arrested by a deputy sheriff at the Maywood courthouse. The deputy testified
     that she was working security at the courthouse that day and responded to a call in the bond
     courtroom. She and her partner asked everyone to step away from the bond room door and then
     told a woman to put away her cell phone. Defendant was standing next to the woman with the
     phone and said “f*** you, I don’t have my cell phone on.” The deputy then asked defendant to
     leave, and, as the deputy escorted her to the exit of the building, defendant continued to shout
     at the deputy using profane language. At the exit, defendant entered the first set of automatic
     airlock doors, which the deputy testified could be easily pulled open. After the doors shut,
     defendant turned around to face the deputy, who was 7 to 10 feet away outside the doors, and
     said “I’m going to get you. I’m going to kick your ass.” The deputy testified that defendant’s
     comments made her feel that she was “going to receive a battery.”
¶4       Deputy Sheriff Robert Schaefer testified that he was working security at the front door of
     the Maywood courthouse when he observed the deputy and defendant, who was yelling
     profanities, approaching the door. Defendant then walked out the sliding glass door away from
     the deputy who was directly behind her. As the doors started to close, defendant said “I’m
     going to get you. I’m going to get your ass.” Deputy Schaefer testified that defendant appeared
     angry, but made no physical gesture, and then left the building after making that statement.
¶5       Defendant testified on her own behalf that she was in the bond room on February 15, 2013,
     to support two of her friends who were charged with felonies. When one of her friends tried to
     turn around to look at his girlfriend, who was with defendant, one of the court officers told the
     women to leave the courtroom. In the hallway outside, two sheriffs, one of whom was the
     deputy, came down the stairs and asked defendant and the woman she was with to step away
     from the bond courtroom door. The woman who was with defendant took her phone out and
     the deputy told her to put it away. The deputy told defendant that those were the rules and if she
     did not like them, she could leave. Defendant responded that she did not have a phone out and
     did not understand why the deputy was “yelling in [her] face.” The deputy again informed
     defendant that if she did not like the way things were, she could leave.
¶6       Defendant decided to do so and observed the deputy running up the stairs after her, asking
     defendant if she had threatened her. Defendant replied that she did not and then asked for the
     location of the building exit. The deputy pointed her toward the exit, then followed her out the
     door, speaking to the two officers standing guard at the front door. Once defendant was outside
     the door, the deputy told defendant to put her hands up and that she was under arrest.
¶7       On cross-examination, defendant testified that she was not upset until the deputy followed
     her up the stairs and that she maintained a conversational tone throughout their encounter and
     never shouted any profanities or made any threats toward the deputy. Defendant further


                                                 -2-
       testified that, although she looked back at the deputy when she went through the airlock doors,
       she did not say anything to her and laughed as she was arrested.
¶8         Following closing arguments, the trial court found defendant guilty of aggravated assault.
       In reaching that decision, the court distinguished the cases cited by defendant which instructed
       that an assault requires more than mere words. The court noted that this case involved a series
       of events leading up to defendant’s threatening words. The court then reviewed the two
       versions of the incident and found that it did not believe defendant’s testimony. The court
       concluded that the testimony of the deputy was credible, and even though she and defendant
       were separated by the airlock doors when the statement was made, the court found that the
       deputy was placed in fear of an imminent battery and found defendant guilty of aggravated
       assault.

¶9                                               ANALYSIS
¶ 10        In this appeal from that judgment, defendant argues that the evidence was insufficient to
       prove her guilty beyond a reasonable doubt because there was no evidence that she performed
       any physical act or gesture that might have placed the deputy in reasonable apprehension of an
       imminent battery. Defendant argues that words alone are insufficient to constitute an assault
       and that some physical act or gesture was required to prove that charge. We agree.
¶ 11        Where defendant challenges the sufficiency of the evidence to sustain her conviction, the
       reviewing court must consider whether, after viewing the evidence in a light most favorable to
       the prosecution, any rational trier of fact could have found the essential elements of the crime
       beyond a reasonable doubt. People v. Jordan, 218 Ill. 2d 255, 270 (2006). This standard of
       review recognizes the responsibility of the trier of fact to determine the credibility of the
       witnesses and the weight to be given their testimony, to resolve any conflicts and
       inconsistencies in the evidence, and to draw reasonable inferences therefrom. People v.
       Sutherland, 223 Ill. 2d 187, 242 (2006). A reviewing court must allow all reasonable
       inferences from the record in favor of the prosecution and will not overturn the decision of the
       trier of fact unless the evidence is so unreasonable, improbable, or unsatisfactory as to justify a
       reasonable doubt of defendant’s guilt. People v. Beauchamp, 241 Ill. 2d 1, 8 (2011); People v.
       Smith, 185 Ill. 2d 532, 542 (1999).
¶ 12        To sustain defendant’s conviction of aggravated assault in this case, the State was required
       to prove that she knowingly and without authority engaged in conduct which placed the deputy
       in reasonable apprehension of receiving a battery, knowing that the deputy was a peace officer
       performing her official duties. 720 ILCS 5/12-2(b)(4)(i) (West 2012). Defendant does not
       dispute that she knew the deputy was a peace officer acting in her official capacity, but she
       claims that verbal threats alone were insufficient to establish beyond a reasonable doubt that
       the deputy was placed in reasonable apprehension of receiving a battery. Defendant argues that
       an assault requires more than mere words and, since her threats were not accompanied by any
       physical act or gesture, the State failed to establish the elements of assault. In support,
       defendant cites to People v. Floyd, 278 Ill. App. 3d 568 (1996), and People v. Ferguson, 181
Ill. App. 3d 950 (1989), for the proposition that words alone are insufficient to sustain an
       assault charge, and that the requirement of a physical act or gesture dates back 600 years.
       Kijonka v. Seitzinger, 363 F.3d 645, 647 (7th Cir. 2004).
¶ 13        Viewed in a light most favorable to the prosecution, the evidence presented at trial shows
       that the deputy responded to a call in the bond courtroom in the Maywood courthouse. Upon

                                                    -3-
       the deputy’s arrival outside the courtroom, a dispute broke out concerning a cell phone.
       Defendant shouted an obscenity at the deputy and was asked to leave the courthouse. The
       deputy then escorted defendant to the exit while defendant continued to yell at her using
       profane language. As defendant stood in the airlock doors to the building, she told the deputy,
       who was on the other side of the doors, 7 to 10 feet away, that she was going to “get [her]” and
       “kick [her] ass.” The deputy testified that she felt that she was “going to receive a battery.” The
       court found the deputy’s version of the incident credible and accepted her belief that she was
       placed in fear of receiving a battery. The trial court concluded that the State proved the offense
       of aggravated assault beyond a reasonable doubt.
¶ 14       We note, however, that an objective standard applies to the element of reasonable
       apprehension, i.e., that normally aroused in the mind of a reasonable person, and that this
       element may be inferred from the evidence presented at trial, including the conduct of
       defendant and the victim. In re Gino W., 354 Ill. App. 3d 775, 778-79 (2005) (citing In re C.L.,
       180 Ill. App. 3d 173, 178, 181-82 (1989)). Here, without disturbing the credibility
       determination made by the trial court regarding the deputy’s testimony, we find that the
       inference drawn by the trial court that the deputy was placed in reasonable apprehension of
       receiving a battery is not supported by the evidence under this objective standard.
¶ 15       This court has previously observed: “In Illinois, we have held that words alone are not
       usually enough to constitute an assault. [Citation.] Some action or condition must accompany
       those words before there is a violation of the statute.” Floyd, 278 Ill. App. 3d at 570-71. In
       Floyd, this court cited prior appellate court cases as examples of the type of action or condition
       that is required before words will be considered an assault. For example, “[w]ielding a tire iron
       while using threatening words has been held an assault” (Floyd, 278 Ill. App. 3d at 571 (citing
       People v. Alexander, 39 Ill. App. 3d 443 (1976))), as has saying “ ‘[t]here is nothing left to do
       except to shoot you’ ” when the speaker’s hand is on a gun (Floyd, 278 Ill. App. 3d at 571
       (quoting People v. Preis, 27 Ill. 2d 315, 317 (1963))). Similarly, in Ferguson, 181 Ill. App. 3d
       at 951, 953, this court held that an assault occurred when defendant drove his vehicle into a
       standing victim, exited his vehicle, approached within striking distance of the victim, and
       stated that he was going to “ ‘kick his ass.’ ”
¶ 16       By contrast, in the case at bar, defendant was not wielding a tire iron, holding a gun, or
       driving a vehicle into the victim. The deputy testified that defendant was exiting the building as
       the deputy had instructed her to do; that defendant was on the other side of automatic airlock
       doors from the deputy; that, to open these doors once they had shut, someone would have to
       pull them open; that the deputy was 7 to 10 feet from the shut doors; and that the door had, in
       fact, shut before defendant turned, faced the deputy and said “I’m going to get you. I’m going
       to kick your ass.”
¶ 17       Based on these facts, we find that no reasonable person could find an assault where there is
       no evidence that defendant was armed with any weapon and where the deputy, by her own
       testimony, was 7 to 10 feet from defendant behind airlock doors which would need to be pulled
       open manually to approach her. Defendant made no physical gesture to the deputy, only the
       mere words of a verbal threat.
¶ 18       In reaching that conclusion, we are not persuaded by the State’s reliance on Ferguson,
       People v. Ward, 302 Ill. App. 3d 550 (1998), and People v. Rynberk, 92 Ill. App. 3d 112
       (1980), to support its “course of conduct” argument regarding the deputy’s apprehension of
       receiving a battery. In Ferguson, defendant drove his vehicle into the victim, exited his

                                                    -4-
       automobile, opened his trunk, approached within striking distance and told the victim that if he
       did not move he had something to move him and that he was going to “ ‘kick his ass.’ ”
       Ferguson, 181 Ill. App. 3d at 951, 953. In Ward, defendant sprang off a couch with his arms
       back “as if ‘ready to strike’ ” (Ward, 302 Ill. App. 3d at 561) and in Rynberk, defendant drove
       his automobile within a few feet of the victim, advanced toward her, and threatened her with
       physical harm (Rynberk, 92 Ill. App. 3d at 116). These cases are factually distinguishable from
       the case at bar where there was no evidence that defendant raised her fists, or made any
       threatening, physical gesture. Rather, the record shows that defendant engaged in a course of
       conduct, consisting of profanities directed at a law enforcement officer who was ushering her
       out of the building, and issued a final verbal threat as she exited through the airlock doors,
       venting her displeasure. In light of the spatial differences, and the other circumstances
       reflected in the record, the evidence was insufficient to support the trial court’s determination
       beyond a reasonable doubt that the deputy was placed in objective and reasonable
       apprehension of receiving a battery. We cannot find any Illinois cases that would support a
       conviction because mere words alone without a gesture objectively does not place a person in
       reasonable apprehension of receiving a battery. The deputy sheriff in the case at bar was placed
       in subjective apprehension of a battery; however, Illinois case law instructs us to use an
       objective standard. In re Gino W., 354 Ill. App. 3d at 778-79. We are mindful that law
       enforcement personnel have a difficult job in keeping the peace and that their lives are always
       in jeopardy and at times they are subject to disrespect. However, our job is to follow the
       existing law, and in this case, we must reverse defendant’s conviction for aggravated assault,
       notwithstanding that an officer of the law was disrespected and threatened.

¶ 19                                      CONCLUSION
¶ 20      Accordingly, we reverse the judgment of the circuit court of Cook County.

¶ 21      Reversed.




                                                   -5-